Citation Nr: 1447491	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a bilateral foot fungal disorder.

7.  Entitlement to service connection for a disability manifested by memory loss, to include an undiagnosed illness arising from service in Southwest Asia during the Gulf War.

8.  Entitlement to service connection for a disability manifested by diminished sense of smell, to include an undiagnosed illness arising from service in Southwest Asia during the Gulf War.

9.  Entitlement to service connection for a disability manifested by numbness and tingling of the hands and feet, to include peripheral neuropathy and an undiagnosed illness arising from service in Southwest Asia during the Gulf War.

10.  Entitlement to service connection for a disability manifested by sexual dysfunction, to include erectile dysfunction and an undiagnosed illness arising from service in Southwest Asia during the Gulf War.  

11.  Entitlement to service connection for testicular cancer with residual scars.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1988 to September 1992.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

At the hearing, the appellant indicated that he wished to withdraw his appeals with respect to the issues of entitlement to service connection for bilateral hearing loss and a right knee disability.  He submitted a signed written statement to that effect at the hearing.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Those issues have accordingly been dismissed below.

In reaching its decision below, the Board has reviewed the appellant's VA paper claims file in its entirety, as well as his electronic Virtual VA and VBMS files.  The records contained in his electronic VA claims files are currently duplicative of those contained in the paper claims file.  

The Board notes that the issues on appeal as certified to the Board by the RO included "entitlement to service connection for Gulf War Syndrome, including memory loss, testicular cancer with residual scars, erectile dysfunction, diminished sense of smell, and peripheral neuropathy."  As explained in more detail below in the Remand portion of this decision, after considering the appellant's contentions in light of the evidence of record and the applicable legal criteria, the Board has recharacterized the issues on appeal as set forth on the cover page of this decision, both for purposes of clarity and to ensure complete consideration of the appellant's claims.  As a remand is necessary with respect to these issues, it is clear that no prejudice has resulted from the Board's actions in this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993

The issues of entitlement to service connection for a disabilities manifested by memory loss, diminished sense of smell, numbness and tingling of the hands and feet, and sexual dysfunction, as well as testicular cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for bilateral hearing loss and a right knee disability.

2.  Tinnitus was not present during the appellant's active service nor is the appellant's current tinnitus causally related to his active service or any incident therein, including noise exposure.

3.  A chronic right shoulder disability was not present during the appellant's active service nor is the appellant's current right shoulder disability causally related to his active service or any incident therein, including a reported right shoulder injury.

4.  A chronic left shoulder disability was not present during the appellant's active service nor is the appellant's current left shoulder disability causally related to his active service or any incident therein, including a documented left shoulder injury.

5.  A bilateral foot fungal disorder was not present during the appellant's active service nor is the appellant's current bilateral foot fungal disorder causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for bilateral hearing loss and a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  A right shoulder disability was not incurred in active service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  A left shoulder disability was not incurred in active service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

5.  A bilateral foot fungal disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January 2009 and July 2009 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

The appellant was also afforded a series of VA medical examinations in connection with his claims in May 2009.  38 C.F.R. § 3.159(c) (4) (2014).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals.  Moreover, the examiners' opinions are predicated on both an examination of the appellant as well as full reading of all available records.  The basis for the examiners' opinions is clear and consistent with the the record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The undersigned also advised the appellant of the types of evidence which would be supportive of his claims and held the record open for a period of 60 days to allow him the opportunity to submit that evidence, although nothing was forthcoming.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

In pertinent part, the appellant's service treatment records show that he sought treatment for right shoulder pain in July 1988.  Specifically, he complained of soreness in his right arm since receiving an immunization the prior week.  He did not report any other right shoulder injury.  An examination revealed no edema, effusion, or loss of motion.  There was point tenderness to an area of the shoulder, but no other noticeable symptoms.  The assessment was pain secondary to receiving shots.  The remaining service treatment records are entirely silent for notations of a right shoulder injury or of complaints or abnormalities pertaining to the right shoulder.  

In July 1992, the appellant sought treatment for left shoulder pain after taking a "spill" on his motorcycle.  An examination showed a minor abrasion and pain on palpation at the superior aspect of the left shoulder.  There was no deformity, erythema, edema, or loss of strength.  Motion was guarded.  The initial assessment was left shoulder fracture or contusion.  On follow-up the next day, it was noted that X-ray studies had shown a left acromioclavicular (AC) separation.  When the appellant was seen for another follow-up examination in August 1992, however, the examiner noted that July 1992 X-ray studies had shown no convincing evidence of an AC separation or fracture.  At that time, the appellant reported that his left shoulder pain was much improved.  The assessment was an AC separation, resolving.  The remaining service treatment records are entirely silent for complaints or abnormalities pertaining to the left shoulder.  

The appellant's service treatment records are entirely silent for complaints or findings of hearing loss or tinnitus.  Audiometric testing conducted in January 1988, February 1988, and December 1991, and February 1992 showed that the appellant's hearing acuity was within normal limits.  

The appellant's service treatment records are also silent for complaints or findings of a foot fungus.  In November 1988, the appellant was seen for lesions on the shaft of his penis, and he was diagnosed as having venereal warts.  In November 1989, he sought treatment for cracking skin on his hands and was diagnosed as having chapped hands.  In January 1989, he sought treatment for moles on the back of his neck for the past ten years.  The diagnosis was hyperpigmented nevus, and an excision was performed.  In September 1990, the appellant was seen for a knot under the second toe of his left foot.  The diagnosis was metatarsalgia.  On none of these occasions, however, did the appellant report a foot fungus, nor was a foot fungus identified.  

In December 1991, the appellant underwent physicial examination in connection with officer candidate school.  At that time, his ears, upper extremities, skin, and feet were examined and determined to be normal.  

At his September 1992 service separation medical examination, the appellant's ears, upper extremities, and feet were again examined and determined to be normal.  When examining the appellant's skin, the examiner noted a small scar on the appellant's back, a tattoo and vaccination scar on the appellant's left upper arm, a scar on his right knee, and a right lower leg tattoo.  The skin was otherwise normal, with no findings of a fungal disease of either foot.  In connection with the examination, the appellant completed a report of medical history on which he specifically denied a painful or trick shoulder, foot trouble, skin diseases, ear trouble, and hearing loss.  

In January 2009, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including a bilateral shoulder disability which he indicated had begun in 1991, a bilateral foot fungus which he indicated had begun in 1988, and hearing loss and tinnitus for which he did not report a date of onset.  

In a February 2009 statement, the appellant indicated that he believed that he may have been treated for right scapula pain in basic training, but was unsure.  He also indicated that his right shoulder pain had been aggravated by carrying heavy gear during the liberation of Kuwait. 

In connection with his claim, the appellant was afforded a VA audiology examination in May 2009 at which his complaints included hearing loss and tinnitus.  With respect to the date of onset of these disabilities, the appellant indicated that he had been aware of his hearing loss since 1995 when his wife started complaining about his lack of hearing.  He indicated that his tinnitus had also been present for a long time.  The appellant could not recall if his tinnitus had been present in service, but indicated that it "could have been."  The appellant reported in-service noise exposure as a combat engineer, as well as aboard ship and in close proximity to helicopters.  He also reported occupational noise exposure, including while working as a landscaper, in a tire service, and as a heavy equipment operator in an enclosed cab for the past eight years.  Audiometric testing showed that the appellant's hearing acuity was within normal limits with excellent speech recognition ability, bilataterally.  In reviewing the appellant's service treatment records, the examiner noted that they were negative for complaints or findings of hearing loss or tinnitus.  Indeed, the examiner noted that repeated audiometric testing in service showed that the appellant's hearing acuity had been "well within normal limits."  The examiner explained that, although tinnitus could be present without hearing loss, the appellant was unable to recall if his tinnitus had been present in service.  The examiner further noted that the appellant had been a heavy equipment operator for eight years following service.  After examining the appellant and reviewing the record, the examiner concluded that the appellant's tinnitus had had its inception after service and was most likely associated with occupational noise exposure.

At a VA medical examination in May 2009, the examiner noted that the appellant exhibited substantial tinea pedis, left greater than right, as well as onychomycosis on nearly all toenails.  The diagnoses included extensive tinea pedis and moderate onychomycosis.  After examining the appellant and reviewing the record, the examiner concluded that it was less likely than not that the appellant's fungal disease of the feet was the result of his military service.  

At a VA orthopedic examination in May 2009, the appellant reported that he was the owner of a landscaping and maintenance business, performing mostly mowing, trimming, and raking.  He indicated that he had previously worked as a heavy equipment operator from 1994 to 2002.  His work required mostly walking, pushing, and lifting.  He denied occupational injuries.  The appellant reported that he also rode quads and dirt bikes for recreation.  With respect to his service experiences, the appellant indicated that he had done okay in basic training and had been able to finish with his group.  He recalled one incident during basic training in which he had been playing volleyball and had tweaked one of his shoulders.  The appellant, however, indicated that he did not undergo evaluation or seek treatment for his injury and he was able to return to regular duty.  The appellant also indicated that a motorcycle tipped over at low speed in 1992.  He picked it up and rode home, but experienced left shoulder pain and sought treatment.  He was told he had a torn AC joint.  The appellant indicated that he was prescribed a sling and was eventually able to go back to playing sports and performing regular duty.  The appellant indicated that he did not recall any significant limitations in his shoulders at the time of his separation from service.  The appellant indicated that, in the mid 1990's, after service separation, his right shoulder "went out and then back in again own its own" while he was playing volleyball.  He did not seek medical treatment.  He indicated that he thereafter started noticing problems with both shoulders bothering him when he would put his hands behind his head.  He indicated that his current complaints included bilateral shoulder pain.  The appellant also indicated that he had received no medical treatment and had just learned to live with it.  X-ray studies showed normal shoulders, bilaterally, with no fractures, dislocations, or arthritic changes.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having right shoulder strain with impingement syndrome.  The appellant was also diagnosed as having left shoulder strain, exertion related.  The examiner concluded that, given the evidence currently of record, it was less likely than not that the current left shoulder condition was related to the in-service motorcycle accident.  He noted that, although the service treatment records were unclear as to whether the appellant had sustained a left AC separation in the motorcycle accident, his condition had nonetheless been shown to have resolved before his military separation.  

In a November 2009 statement, the appellant recalled that both of his shoulders had been injured in service.  He stated that he had originally injured them in basic training.  He indicated that, while playing volleyball in Saudi Arabia, his right shoulder popped out and popped back in.  He indicated that his shoulders were thereafter continually injured or aggravated by his duties as a combat engineer.  He also claimed that his tinnitus was related to in-service noise exposure.  He indicated that he had not been exposed to any noise as loud as the explosions in service.

In pertinent part, VA clinical records received in support of the appellant's claims show that, in May 2010, the appellant sought treatment for shoulder pain which he indicated had been present since service.  X-ray studies showed high rider left and some mild femoral head degenerative joint disease on the left.  The assessment was bilateral soft shoulder tissue disease/internal derangement.  An MRI performed in November 2010 showed supraspinatus tendinosis and arthritis in the AC joints, bilaterally.  The appellant was prescribed physical therapy.

In a May 2011 statement, the appellant indicated that he used medication prescribed by his primary care provider for his chronic bilateral fungal condition.

At his June 2014 Board hearing, the appellant testified that had had significant in-service noise exposure in the course of his duties as a combat engineer, including from artillery, explosions, weapons training and qualifications, as well as proximity to heavy equipment and jet engines.  He indicated that he had not worn ear protection very consistently in service.  The appellant also testified that he had had post-service occupational noise exposure working in the woods running heavy equipment.  He explained, however, that he had worked in an enclosed cab which was quiet inside.  Regarding the onset of his tinnitus, the appellant testified that he could not recall when it began, but thought it had begun prior to his discharge from service.  

With respect to his right shoulder, the appellant testified that he had injured it playing volleyball at an R&R camp in Saudi Arabia.  The appellant indicated that, although his right shoulder had "semi dislocated," he did not seek treatment because "my nature is to not whine about a little bit of pain."  The appellant testified that he continued to have right shoulder pain following the injury, but he "just worked through it and it became livable."  The appellant indicated that, after service, his right shoulder pain became progressively worse, and he sought VA medical care.  He indicated that he had undergone MRI and that his doctor told him that he had the shoulders of a 65 year old, with severe arthritis. 

In regards to the left shoulder, the appellant testified that he injured it in a fall from his motorcycle.  He indicated that he underwent an X-ray study in service and was told that he had torn his rotator cuff.  

With respect to his foot fungus, the appellant testified that his condition began during a tour of duty in Okinawa.  He indicated that he developed a horrendous rash on his feet which thereafter spread to his groin and down his thighs.  He indicated that he sought treatment and was prescribed an ointment.  The appellant indicated that he was "able to take care of most of it," but still had several toenails infected with a fungus.  He indicated that he had been advised that he had athlete's foot.  The appellant indicated that his problem had persisted since service.  He also stated that, although his exit physical was negative, that was because he just wanted to get out of service and didn't want to experience any delays.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis.  38 C.F.R. § 3.303(b).  To establish presumptive service connection, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  38 C.F.R. §§ 3.303(b), 3.309(a) (West 2002); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any Veteran who has engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).

Impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); Hensley v. Brown, 5 Vet. App. 155 (1993).

In deciding claims, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

Bilateral hearing loss and right knee disability

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in a June 2014 written statement, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for bilateral hearing loss and a right knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


Tinnitus

The appellant seeks service connection for tinnitus, which he argues was incurred in service as a result of noise exposure.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

The appellant has reported acoustic trauma during active service, including in combat situations.  38 U.S.C.A. § 1154(b).  The appellant's DD Form 214 indicates that he is the recipient of a Combat Action Ribbon, and the Board finds that his reports of in-service noise exposure are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  The record is therefore sufficient to establish in-service exposure to noise.  

That an injury, such as noise exposure or acoustic trauma, occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the Board finds that the most probative evidence of record shows that the appellant did not develop tinnitus during active service.  As set forth above, the appellant's hearing acuity was tested on multiple occasions during service and was consistently determined to be normal, with no complaints or findings of tinnitus.  Additionally, in connection with his September 1992 service separation medical examination, the appellant completed a report of medical history on which he denied having or ever having had hearing loss or ear trouble.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In that regard, the Board notes that it has carefully considered the appellant's reports regarding the onset of his tinnitus which he has offered in connection with his claim for VA benefits.  As noted above, at his May 2009 VA medical examination, the appellant indicated that he could not recall if his tinnitus had been present in service, but indicated that it "could have been."  At his June 2014 Board hearing, the appellant testified that he could not recall when his tinnitus had begun, but thought it had begun prior to his discharge from service.  

The Board has carefully considered these statements, but finds that they do not provide a basis upon which to grant the claim.  Questions of consistency notwithstanding, the Board notes that it is well established that evidence that is inconclusive in nature does not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  Given the applicable standard of proof, the Board finds that the appellant's statements regarding the onset of his tinnitus are insufficient to support an award of service connection, particularly when weighed against the service treatment records showing multiple normal hearing acuity tests without complaints or findings of tinnitus and the report of medical history at service separation on which the appellant denied having or ever having had hearing loss or ear trouble.  

Although the most probative evidence establishes that the appellant's tinnitus was not present during his period of active service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  In this case, however, the record preponderates against finding that the appellant's tinnitus is causally related to his active service.

As set forth above, in May 2009, a VA audiologist concluded that, given the evidence of record, the appellant's current tinnitus was more likely due to post-service occupational noise exposure and less likely due to service.  The Board finds that this medical opinion evidence is persuasive and assigns it great probative weight.  The opinion was rendered by an audiologist, a medical professional with the specialized knowledge particularly probative to the matter at issue in this case.  Moreover, the Board notes that the examiner based his opinion on a review of the appellant's claims folder and noise exposure history and provided an explanation for his conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  The Board notes that there is no other medical evidence of record which contradicts the audiologist's opinion or otherwise suggests a link between the appellant's current tinnitus and his active service.  

Additionally, the Board concludes that the appellant's general lay assertions that he has tinnitus which is etiologically related to in-service noise exposure does not outweigh the findings of the VA audiologist.  The audiologist has expertise and training, and he provided an opinion supported by rationale.  

In summary, the Board finds that the most probative evidence shows that the appellant's current tinnitus did not have its onset during active service and is not causally related to his active service or any incident therein, including noise exposure.  For these reasons, the preponderance of the evidence is against the claims of service connection for tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right and left shoulder disabilities

The appellant also seeks service connection for left and right shoulder disabilities.  He generally contends that his current shoulder disabilities were incurred during service as a result of injuries he sustained therein and also aggravated by his duties as a combat engineer, such as carrying heavy equipment.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for right and left shoulder disabilities.

As a preliminary matter, the Board finds that the most probative evidence establishes that chronic right and left shoulder disabilities, to include arthritis, did not manifest during the appellant's active service.  As set forth in detail above above, the appellant's service treatment records show that he was seen on one occasion for tenderness in his right shoulder after receiving an immunization.  The remaining service treatment records are entirely negative for complaints or abnormalities pertaining to the right shoulder.  

With respect to the left shoulder, the service treatment records document that the appellant sought treatment for left shoulder pain after taking a "spill" on his motorcycle n July 1992.  He was initially diagnosed as having an AC separation, although the diagnosis was later questioned.  Regardless, the appellant's symptoms improved, and the remaining service treatment records are negative for complaints or abnormalities pertaining to either shoulder.  Indeed, at his September 1992 service separation medical examination, the appellant's upper extremities were examined and determined to be normal.  Additionally, in connection with the examination, the appellant completed a report of medical history on which he specifically denied having a painful or trick shoulder.

Given this evidence, the Board finds that the contemporaneous lay and medical records affirmatively establishes that neither chronic right or left shoulder symptoms nor a chronic right or left shoulder disability, such as arthritis, was present during the appellant's active service.  

Here, the Board notes that it has carefully considered the various statements more recently offered by the appellant during the course of this claim regarding the onset of his right and left shoulder disabilities, but finds that their probative value is significantly diminished by their inconsistencies.  His more recent statements do not outweigh the contemporaneous records discussed above.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

As delineated in detail above, the appellant has offered several statements regarding his in-service shoulder injuries and the onset of his symptoms.  On his January 2009 original application for VA compensation benefits, for example, the appellant indicated that he had a bilateral shoulder disability which had begun in 1991.  

In a February 2009 statement, the appellant indicated that he believed that he may have been treated for right scapula pain in basic training, but was unsure.  At his May 2009 VA medical examination, the appellant reported a basic training incident in which he was playing volleyball and tweaked one of his shoulders.  He indicated, however, that he did not undergo evaluation or treatment at that time and was able to return to regular duty.  

In a November 2009 statement, the appellant indicated that both of his shoulders had originally been injured in basic training.  He indicated that, while playing volleyball in Saudi Arabia, his right shoulder popped out and popped back in.  

At his June 2014 Board hearing, the appellant testified that he had injured his right shoulder while playing volleyball at an R&R camp in Saudi Arabia, but did not seek treatment because it was not in his nature to whine about a little pain.  In regards to the left shoulder, the appellant testified that he injured it in a fall from his motorcycle.  

In addition to these internal inconsistencies in the details of the appellant's statements, the Board notes that the appellant's statements are inconsistent with the contemporaneous record.  For example, the appellant indicated that he did not seek treatment after his right shoulder became dislocated in a volleyball injury because it was not in his nature to whine about a little pain.  The service treatment records, however, show that he sought treatment for right shoulder pain after receiving an immunization.  Significantly, however, he did not report a history of a right shoulder injury or dislocation at that time, and the remaining service treatment records are entirely silent for complaints or abnormalities pertaining to the right shoulder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, although the appellant has recently indicated that he has had shoulder pain since service, at his September 1992 service separation medical examination, he denied having a painful shoulder.  

Based on the foregoing, the Board finds that the most probative evidence shows that chronic right and left shoulder disabilities, including arthritis, were not present during active service, nor is there any probative evidence showing that arthritis was present in the first post-service year.  Indeed, in reviewing the record on appeal, the Board notes that the first diagnosis of arthritis of the shoulders was in 2010, approximately eight years after service separation.  Prior to that time, X-ray studies had shown normal shoulders, bilaterally, without evidence of arthritis.  See e.g. May 2009 VA X-rays.  

The Board further finds that the evidence of record contains no probative evidence establishing that the appellant's current right or left shoulder disabilities are causally related to his active service or any incident therein, including his reported right shoulder injury and his documented left shoulder injury.  Indeed, as set forth above, in May 2009, a VA medical examiner concluded that it was less likely than not that the appellant's current left shoulder disability was related to his active service, including his 1992 injury.  Rather, he explained that the record showed that the appellant's medical records and history was consistent with a temporary episode which resolved prior to service separation.  The Board notes that there is no other medical evidence of record which contradicts this opinion or otherwise suggests a link between the appellant's current left or right shoulder disabilities and his active service or any incident therein.  

Again, in reaching this decision, the Board has considered the appellant's recent statements to the effect that he developed shoulder pain during active service which has been present since that time.  Given the contemporaneous, objective record as well as the inconsistencies he has provided regarding the details of his symptoms and injuries, the Board does not find the appellant's statements to be credible.  Rather, the Board finds that the contemporaneous clinical records are entitled to far greater probative weight than the remote recollections of the appellant made in the context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  

In summary, the Board finds that the most probative evidence shows that chronic right and left shoulder disabilities, including arthritis, were not present during the appellant's active service, arthritis was not manifest to a compensable degree within one year of service discharge, and his current right and left shoulder disabilities are not otherwise causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims of service connection right and left shoulder disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral foot fungal disorder

The appellant also seeks service connection for a bilateral fungal foot disorder which he claims had its onset during service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As set forth above, the appellant's service treatment records are entirely negative for complaints or findings of a foot fungal disorder.  Moreover, at his September 1992 service separation medical examination, the appellant's skin and feet were examined and determined to be normal.  Additionally, in connection with that examination, the appellant completed a report of medical history on which he specifically denied having or ever having had foot trouble or skin diseases.  Thus, there is affirmative contemporaneous evidence, both lay and medical, showing that the appellant did not have a chronic bilateral foot fungal disability in service, including at the time of his separation from service.  

The Board has considered the appellant's June 2014 hearing testimony to the effect that his foot fungus had been present since his tour of duty in Okinawa and that he did not report it at his exit physical because he wanted to get out of the service without experiencing any delays.  The Board notes, however, that whether or not the appellant reported the presence of a persistent foot fungus, a clinical evaluation was conducted at the time of his service separation and showed that both his skin and feet were normal at that time.  

The Board has also considered the appellant's contentions to the effect that he developed a rash on his feet that spread to other areas of his body in service and that his condition was thereafter persistent.  As set forth above, however, the appellant's service treatment records do not document treatment for a fungal foot condition.  Although he was seen on multiple occasions in connection with other complaints pertaining to his skin and feet, at no time was a fungal foot condition, or a history of a fungal foot condition, noted. The Board finds that, if the appellant had, in fact, been suffering from a persistent fungal foot condition, he would have mentioned at some point during service, particularly when seeking treatment for other foot and/or skin complaints.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In view of the foregoing, the Board finds that the most probative evidence establishes that a bilateral foot fungus was not present during the appellant's active service.  The Board further notes that the record contains no probative evidence establishing that the appellant's current bilateral foot fungal condition, diagnosed as tinea pedis with onychomycosis of the toenails, is otherwise causally related to his active service.  Indeed, in May 2009, after examining the appellant and reviewing the record, a VA examiner concluded that it was less likely than not that the appellant's fungal disease of the feet was the result of his military service.  There is no other probative evidence which contradicts this opinion or otherwise suggests a link between the appellant's current bilateral foot fungal condition and his active service.  

In summary, the Board finds that the most probative evidence establishes that a bilateral foot fungal condition was not present during service nor is the appellant's current bilateral foot fungal condition causally related to his active service or any incident therein.  Under these circumstances, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection for a bilateral foot fungal condition.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for bilateral hearing loss.

The appeal is dismissed with respect to the issue of entitlement to service connection for a right knee disability.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a bilateral foot fungal disorder is denied.


REMAND

The appellant also seeks service connection for memory loss, testicular cancer with residual scars, erectile dysfunction, diminished sense of smell, and peripheral neuropathy, which he contends are related to his service in Southwest Asia during the Gulf War.  After reviewing the record, the Board finds that additional evidentiary development is necessary.  

As a preliminary matter, the Board notes that VA's Rating Schedule does not include a disability known as "Gulf War Syndrome," as the appellant had originally characterized his claim.  Rather, service-connection may be granted for objective indications of a chronic disability resulting from an undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2014).  In other words, in order to establish service connection under these criteria, the law requires that the symptoms in question not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

In this case, the record establishes that the appellant was diagnosed as having testicular cancer in September 2008.  Thus, there is no legal basis for awarding service connection for this disability pursuant to 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2014).  Given the appellant's contentions to the effect that his testicular cancer may be associated with his exposure to environmental hazards during the Gulf War, however, consideration of his claim pursuant to the legal criteria pertaining to direct service connection is necessary.  

The Board also finds that the additional evidentiary development is necessary prior to further consideration of the appellant's remaining Gulf War claims on appeal.  Although the appellant was afforded a VA medical examination in May 2009, the Board finds that the basis for the examiner's findings is unclear.  For example, the examiner diagnosed the appellant as having peripheral neuropathy, but the basis for that diagnosis is unclear, given that the examination of the appellant's upper and lower extremities was noted to be entirely within normal limits but for a notation of proprioception in the feet.  

Similarly, although the examiner noted that the appellant had reported an unusual type of sexual dysfunction involving a loss of emotional passion which sometimes prevented him from completing intercourse, he did not indicate whether such symptoms were due to erectile dysfunction, a residual of testicular cancer, or due to an undiagnosed illness arising from the appellant's service in Southwest Asia.  

Finally, the examiner noted that the appellant exhibited very unusual memory loss.  The Board observes that service connection is currently in effect for PTSD and that the appellant's symptoms of memory loss were expressly considered by the RO in assigning the rating for that disability.  It is unclear from the examiner's findings whether the appellant exhibits additional disability due to memory loss separate from the symptomatology associated with his service-connected PTSD.  Additionally, the nature and extent of the appellant's memory loss is unclear from the examination report.  For example, the examiner noted that, if the appellant's memory loss problems were corroborated, then there was a significant likelihood that they had derived from central nervous system damage due to the use of nerve gas.  It appears from the examiner's notation that additional memory testing is indicated, although this is not clear.  In view of the foregoing, the Board finds that additional examinations are necessary.  

Finally, the Board notes that, at the appellant's June 2014 Board hearing, his representative indicated that there may be additional outstanding service treatment or personnel records relevant to the appellant's claims, particularly records documenting his exposure to environmental hazards such as nerve agents.  She indicated that these records were often filed separately.  To ensure that VA has fulfilled its duty to assist, the appropriate efforts must be undertaken to ascertain if additional relevant records are available.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and obtain copies of the appellant's service personnel records, as well as any additional records relating to his potential exposure to environment hazards, such as nerve agents, during his service in the Persian Gulf theater of operations.  

2.  After the above action has been completed, the appellant should be scheduled for an appropriate medical examination to determine the nature and etiology of any disability manifested by memory loss.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims folders should be provided to the examiner.

After examination and reviewing the record, the examiner should comment on whether there is any objective evidence that the appellant suffers memory loss.  If so, the examiner should opine on whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis, or whether such symptoms are due to an undiagnosed illness (or a medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Gulf War.

If the appellant's memory loss is attributable to a known clinical diagnosis, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's active service or any incident therein, including any exposure to environmental hazards during the Gulf War, or causally related to or aggravated by any service-connected disability, to include PTSD.

3.  The appellant should be scheduled for an appropriate medical examination to determine the nature and etiology of any disability manifested by a diminished sense of smell.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims folders should be provided to the examiner.

After examination and reviewing the record, the examiner must comment on whether there is any objective evidence that the appellant suffers from a diminished sense of smell.  If so, the examiner should opine on whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis, or whether such symptoms are due to an undiagnosed illness (or a medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Gulf War.

If the appellant's diminished sense of smell is attributable to a known clinical diagnosis, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's active service or any incident therein, including any exposure to environmental hazards during the Gulf War.

4.  The appellant should be scheduled for an appropriate medical examination to determine the nature and etiology of any disability manifested by numbness and tingling in the hands and feet, to include peripheral neuropathy.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims folders should be provided to the examiner.

After examination and reviewing the record, the examiner must comment on whether there is any objective evidence that the appellant suffers from numbness and tingling in the hands and feet.  If so, the examiner should opine as to whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis, to include peripheral neuropathy, or whether such symptoms are due to an undiagnosed illness (or a medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Gulf War.

If the appellant's numbness and tingling in the hands and feet is attributable to a known clinical diagnosis, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's active service or any incident therein, including any exposure to environmental hazards during the Gulf War.

5.  The appellant should be scheduled for an appropriate medical examination to determine the nature and etiology of any disability manifested by sexual dysfunction, to include erectile dysfunction.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims folders should be provided to the examiner.

After examination and reviewing the record, the examiner should comment on whether there is any objective evidence that the appellant suffers from sexual dysfunction.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis, to include erectile dysfunction, or whether such symptoms are due to an undiagnosed illness (or a medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Gulf War.

If the appellant's sexual dysfunction is attributable to a known clinical diagnosis, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's active service or any incident therein, including any exposure to environmental hazards during the Gulf War, or causally related to or aggravated by any service-connected disability.

6.  The appellant should also be scheduled for an appropriate medical examination or examinations to determine the etiology of his testicular cancer with residual scars.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims folders should be provided to the examiner.

After examination and reviewing the record, the examiner should opine as to whether it is at least as likely as not that the appellant's testicular cancer with residual scars had its onset during active service or within the first post-service year.  If not, the examiner should also provide an opinion, with supporting explanation, as to whether the testicular cancer with residual scars is causally related to active service or any incident therein, including any exposure to environmental hazards during the Gulf War.

7.  After completing the above actions, and any other development as may be indicated, the AOJ should readjudicate the claims, considering whether service connection may be established on a direct basis or pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

If the claims remain denied, a supplemental statement of the case must be provided to the appellant and his representative.  This SSOC should set forth the provisions of 38 C.F.R. § 3.317.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


